Citation Nr: 0417625	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  98-17 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable disability rating for 
chronic tendinitis, left biceps, rule out rotator cuff injury 
(left shoulder disability).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January to June 1997.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that granted service connection for chronic strain of 
the lumbosacral spine (low back disability) and left shoulder 
disability and assigned initial noncompensable ratings for 
these conditions, effective June 13, 1997.  In that same 
rating action, the RO denied entitlement to a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.  The veteran perfected 
a timely appeal of these determinations to the Board.

When this matter was initially before the Board in April 
2000, the Board granted entitlement to an initial 10 percent 
evaluation for the veteran's service-connected low back 
disability and dismissed as moot her claim seeking a 10 
percent evaluation pursuant to 38 C.F.R. § 3.324.  In a May 
2000 rating action, the RO assigned an effective date of June 
13, 1997, for this award.  As such, these issues are no 
longer before the Board.

In the April 2000 decision, the Board remanded the veteran's 
claim seeking an initial compensable evaluation for her 
service-connected left shoulder disability.  Thereafter, in a 
March 2003 rating decision, the RO granted entitlement to an 
initial 10 percent rating for this condition, effective June 
13, 1997.  

This matter was again before the Board in June 2003 when the 
Board remanded for further evidentiary development.  

In light of the foregoing, because the increase in the 
initial evaluation of the veteran's left shoulder disability 
does not represent the maximum rating available for the 
disability, and since the veteran is challenging the 
propriety of the initial 10 percent evaluation for this 
condition, her claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that her service-connected 
chronic tendinitis, left biceps, rule out rotator cuff injury 
(left shoulder disability), is more disabling than reflected 
in the original evaluation.  

On June 8, 2004, the Board received additional evidence from 
the veteran regarding her appeal.  This additional evidence 
has not been considered by the RO, and was not accompanied by 
a waiver of initial RO consideration.  To ensure due process, 
the Board finds that a remand is necessary for the issuance 
of a supplemental statement of the case.  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); 38 C.F.R. § 19.31 (2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should re-adjudicate the issue 
of the entitlement to an initial 
compensable disability rating for chronic 
tendinitis, left biceps, rule out rotator 
cuff injury (left shoulder disability).  
This review should include consideration 
of the pertinent evidence received since 
the December 2003 supplemental statement 
of the case.  

2.  If such determination remains 
unfavorable, the veteran and her 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran should be afforded an appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




